







PLEDGE AGREEMENT

PLEDGE AGREEMENT (this “Agreement”), dated as of May __, 2006, made by each
entity listed as a pledgor on the signature pages hereto (each a “Pledgor” and
collectively, the “Pledgors”), in favor of CASTLERIGG MASTER INVESTMENTS LTD., a
company organized under the laws of the British Virgin Islands, in its capacity
as collateral agent (in such capacity, the "Collateral Agent") for the "Buyers"
(as defined below) party to the Securities Purchase Agreement, dated as of even
date herewith (as amended, restated or otherwise modified from time to time, the
"Securities Purchase Agreement") (together with its successors, transferees and
assigns, the “Investor”).

W I T N E S S E T H:

WHEREAS, House of Taylor Jewelry, Inc. (the “Company”) and each party listed as
a "Buyer" on the Schedule of Buyers attached thereto (collectively, the
"Buyers") are parties to a Securities Purchase Agreement, pursuant to which the
Company shall be required to sell, and the Investor shall purchase or have the
right to purchase, the “Secured Notes” (as defined therein);

WHEREAS, it is a condition precedent to the Buyers entering into the Securities
Purchase Agreement that the Company shall have executed and delivered to the
Collateral Agent for the benefit of itself and the Buyers this Agreement to
secure all of the Company’s obligations under the Securities Purchase Agreement,
the “Secured Notes”(as defined therein) issued pursuant thereto (as such Secured
Notes may be amended, restated, replaced or otherwise modified from time to time
in accordance with the terms thereof, collectively, the “Notes”) and the
“Transaction Documents” (as defined in the Securities Purchase Agreement, the
“Transaction Documents”);

WHEREAS, each of the Pledgors other than the Company shall have executed a
Guaranty, dated as of the date hereof, in favor of the Collateral Agent (the
“Guaranty”), guaranteeing all present and future obligations of the Company
under the Securities Purchase Agreement, the Notes and the other Transaction
Documents and shall have executed, together with the Company, a Security
Agreement granting the Collateral Agent a first priority perfected lien in all
their personal property (the "Security Agreement");

WHEREAS, the Pledgors are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation, with the credit needed
from time to time by each Pledgor often being provided through financing
obtained by the other Pledgors and the ability to obtain such financing being
dependent on the successful operations of all of the Pledgors as a whole; and

WHEREAS, each Pledgor has determined that the execution, delivery and
performance of this Agreement directly benefits, and is in the best interest of,
such Pledgor.

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Collateral Agent to perform under the Securities Purchase
Agreement, each Grantor agrees with the Collateral Agent as follows:





10047735.2

  







SECTION 1.

Definitions and Rules of Interpretation.

(a)

Definitions.  Reference is made to the Securities Purchase Agreement and the
Notes for a statement of terms thereof.  All terms used in this Agreement which
are defined in the Securities Purchase Agreement or in Article 8 or Article 9 of
the Uniform Commercial Code  as in effect from time to time in the State of New
York (the “Code”), and which are not otherwise defined herein shall have the
same meanings herein as set forth therein; provided, that terms used herein
which are defined in the Code as in effect in the State of New York on the date
hereof shall continue to have the same meaning notwithstanding any replacement
or amendment of such statute except as the Collateral Agent may otherwise
determine.  In the event that any such term is defined in both the Securities
Purchase Agreement and the Code, the definition of such term in the Securities
Purchase Agreement shall control.

(b)

Rules of Interpretation .  Except as otherwise expressly provided in this
Agreement, the following rules of interpretation apply to this Agreement: (i)
the singular includes the plural and the plural includes the singular; (ii) “or”
and “any” are not exclusive and “include” and “including” are not limiting;
(iii) a reference to any agreement or other contract includes permitted
supplements and amendments; (iv) a reference to a law includes any amendment or
modification to such law and any rules or regulations issued thereunder; (v) a
reference to a person includes its permitted successors and assigns; and (vi) a
reference in this Agreement to an Article, Section, Annex, Exhibit or Schedule
is to the Article, Section, Annex, Exhibit or Schedule of this Agreement.

SECTION 2.

Pledge and Grant of Security Interest.  As collateral security for all of the
Obligations (as defined in Section 3 hereof), each of the Pledgors hereby
pledges and assigns and grants to the Collateral Agent a continuing security
interest in, and Lien on, all of such Pledgor’s right, title and interest in and
to the following (collectively, the “Pledged Collateral”):

(a)

all present, as set forth in Schedule I, and all future, issued and outstanding
shares of capital stock, or other equity or investment securities of, or
partnership, membership, or joint venture interests in, each Subsidiary, whether
now owned or hereafter acquired by such Pledgor and whether or not evidenced or
represented by any stock certificate, certificated security or other instrument,
together with the certificates representing such equity interests, all options
and other rights, contractual or otherwise, in respect thereof and all
dividends, distributions, cash, instruments, investment property and any other
property (including, but not limited to, any stock dividend and any distribution
in connection with a stock split) from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing and all cash and noncash proceeds thereof (collectively, the “Pledged
Shares”);

(b)

all present and future increases, profits, combinations, reclassifications, and
substitutes and replacements for all or part of the foregoing Collateral
heretofore described;

(c)

all investment property, financial assets, securities, capital stock, other
equity interests, stock options and commodity contracts of such Pledgor, all
notes,





10047735.2

-2-

 







debentures, bonds, promissory notes or other evidences of indebtedness payable
or owing to such Pledgor, and all other assets now or hereafter received or
receivable with respect to the foregoing;

(d)

all securities entitlements of such Pledgor in any and all of the foregoing; and

(e)

all proceeds (including proceeds of proceeds) of any and all of the foregoing;

in each case, whether now owned or hereafter acquired by such Pledgor and
howsoever its interest therein may arise or appear (whether by ownership,
security interest, Lien, claim or otherwise).

SECTION 3.

Security for Obligations.  The security interest created hereby in the Pledged
Collateral constitutes continuing collateral security for all of the following
obligations, whether now existing or hereafter incurred (the “Obligations”):

(a)

the payment by the Company, as and when due and payable (by scheduled maturity,
required prepayment, acceleration, demand or otherwise), of all amounts from
time to time owing by it in respect of the Securities Purchase Agreement, the
Notes and the other Transaction Documents, and (ii) the payment by each of the
Guarantors, as and when due and payable of all “Guaranteed Obligations” under
(as defined in) the Guaranty, including, without limitation, (A) all principal
of and interest on the Notes (including, without limitation, all interest that
accrues after the commencement of any bankruptcy proceeding of the pledgors,
whether or not the payment of such interest is unenforceable or is not allowable
due to the existence of such bankruptcy proceeding), and (B) all fees,
commissions, expense reimbursements, indemnifications and all other amounts due
or to become due under any of the Transaction Documents; and

(b)

the due performance and observance by each Pledgor of all of its other
obligations from time to time existing in respect of any of the Transaction
Documents for so long as the Notes are outstanding.

SECTION 4.

Delivery of the Pledged Collateral.

(a)

All certificates currently representing the Pledged Shares shall be delivered to
the Collateral Agent on or prior to the execution and delivery of this
Agreement.  All other promissory notes, certificates and instruments
constituting Pledged Collateral from time to time or required to be pledged to
the Collateral Agent pursuant to the terms of this Agreement or the Securities
Purchase Agreement (the “Additional Collateral”) shall be delivered to the
Collateral Agent promptly upon receipt thereof by or on behalf of any of the
Pledgors.  All such promissory notes, certificates and instruments shall be held
by the Collateral Agent pursuant hereto and shall be delivered in suitable form
for transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment or undated stock powers executed in blank, all in form
and substance reasonably satisfactory to the Collateral Agent.  If any Pledged
Collateral consists of uncertificated securities, unless the immediately
following sentence is applicable thereto, the Pledgors shall cause the
Collateral Agent (or its designated custodian,





10047735.2

-3-

 







nominee or other designee) to become the registered holder thereof, or cause
each issuer of such securities to agree that it will comply with instructions
originated by the Collateral Agent (or its designated custodian, nominee or
other designee) with respect to such securities without further consent by the
Pledgors.  If any Pledged Collateral consists of securities entitlements, the
Pledgors shall transfer such securities entitlements to the Collateral Agent (or
its designated custodian, nominee or other designee) or cause the applicable
securities intermediary to agree that it will comply with entitlement orders by
the Collateral Agent (or its designated custodian, nominee or other designee)
without further consent by the Pledgors.

(b)

Promptly upon the receipt by any Pledgor of any Additional Collateral, a Pledge
Amendment, duly executed by such Pledgor, in substantially the form of Annex I
hereto (a “Pledge Amendment”), shall be delivered to the Collateral Agent, in
respect of the Additional Collateral which is or are to be pledged pursuant to
this Agreement and the Securities Purchase Agreement, which Pledge Amendment
shall from and after delivery thereof constitute part of Schedules I and II
hereto.  Each Pledgor hereby authorizes the Collateral Agent to attach each
Pledge Amendment to this Agreement and agrees that all promissory notes,
certificates or instruments listed on any Pledge Amendment shall for all
purposes hereunder constitute Pledged Collateral and such Pledgor shall be
deemed upon delivery thereof to have made the representations and warranties set
forth in Section 5 with respect to such Additional Collateral.

(c)

If any Pledgor shall receive, by virtue of such Pledgor’s being or having been
an owner of any Pledged Collateral, any (i) stock certificate (including,
without limitation, any certificate representing a stock dividend or
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off), promissory note or other instrument, (ii)
option or right, whether as an addition to, substitution for, or in exchange
for, any Pledged Collateral, or otherwise, (iii) dividends payable in cash
(except such dividends permitted to be retained by such Pledgor pursuant to
Section 7 hereof) or in securities or other property or (iv) dividends,
distributions, cash, instruments, investment property and other property in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, such Pledgor
shall receive such stock certificate, promissory note, instrument, option,
right, payment or distribution in trust for the benefit of the Collateral Agent,
shall segregate it from such Pledgor’s other property and shall deliver it
forthwith to the Collateral Agent in the exact form received, with any necessary
endorsement and/or appropriate stock powers duly executed in blank, to be held
by the Collateral Agent as Pledged Collateral and as further collateral security
for the Obligations.

SECTION 5.

Representations and Warranties.  Each Pledgor jointly and severally represents
and warrants as follows:

(a)

Each Pledgor (i) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of the state or jurisdiction of its organization, and (ii) has all requisite
power and authority to execute, deliver and perform this Agreement.





10047735.2

-4-

 







(b)

The execution, delivery and performance by each Pledgor of this Agreement (i)
have been duly authorized by all necessary action, (ii) do not and will not
contravene its charter or bylaws, its limited liability company or operating
agreement or its certificate of partnership or partnership agreement, as
applicable, or any applicable law or any contractual restriction binding on or
affecting it or any of its properties, and (iii) do not and will not result in
or require the creation of any Lien upon or with respect to any of its
properties other than pursuant to this Agreement.

(c)

The issuers of the Pledged Shares set forth in Schedule I hereto are the
Pledgors’ only Subsidiaries existing on the date hereof.  The Pledged Shares
have been duly authorized and validly issued, are fully paid and nonassessable
and the holders thereof are not entitled to any preemptive first refusal or
other similar rights.  Except as noted in Schedule I hereto, the Pledged Shares
constitute 100% of the issued shares of capital stock, partnership interests or
membership or other equity interests, as applicable, of the Subsidiaries.  All
other shares of stock constituting Pledged Collateral will be, when issued, duly
authorized and validly issued, fully paid and nonassessable.

(d)

The promissory notes currently evidencing the Pledged Debt, if any, have been,
and all other promissory notes from time to time evidencing Pledged Debt, when
executed and delivered, will have been, duly authorized, executed and delivered
by the respective makers thereof, and all such promissory notes are or will be,
as the case may be, legal, valid and binding obligations of such makers,
enforceable against such makers in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws.

(e)

The Pledgors are and will be at all times the legal and beneficial owners of the
Pledged Collateral free and clear of any Lien, security interest, option or
other charge or encumbrance except for the security interest and Lien created by
this Agreement or any Permitted Liens.

(f)

The exercise by the Collateral Agent of any of its rights and remedies hereunder
will not contravene any law or any contractual restriction binding on or
affecting any Pledgor or any of the properties of any Pledgor and will not
result in or require the creation of any Lien, security interest or other charge
or encumbrance upon or with respect to any of the properties of any Pledgor
other than pursuant to this Agreement and the other Transaction Documents.

(g)

No authorization or approval or other action by, and no notice to or filing
with, any governmental authority is required to be obtained or made by any
Pledgor for (i) the due execution, delivery and performance by any Pledgor of
this Agreement, (ii) the grant by any Pledgor, or the perfection, of the
security interest and Lien purported to be created hereby in the Pledged
Collateral or (iii) the exercise by the Collateral Agent of any of its rights
and remedies hereunder, except as may be required in connection with any sale of
any Pledged Collateral by laws affecting the offering and sale of securities
generally.

(h)

This Agreement creates a valid security interest and Lien in favor of the
Collateral Agent in the Pledged Collateral, as security for the Obligations.
 The Collateral





10047735.2

-5-

 







Agent’s having possession of the promissory notes evidencing the Pledged
Collateral, the certificates representing the Pledged Shares and all other
certificates, instruments and cash constituting Pledged Collateral from time to
time results in the perfection of such security interest and Lien.  Such
security interest and Lien is, or in the case of Pledged Collateral in which any
of the Pledgors obtains rights after the date hereof, will be, a perfected Lien.
 All action necessary or desirable to perfect and protect such security interest
and Lien has been duly taken, except for the Collateral Agent’s having
possession of certificates, instruments and cash constituting Pledged Collateral
after the date hereof.

SECTION 6.

Covenants as to the Pledged Collateral.  So long as any Obligations shall remain
outstanding and the Securities Purchase Agreement and the other Transaction
Documents shall not have been terminated, each Pledgor will, unless the
Collateral Agent shall otherwise consent in writing:

(a)

keep adequate records concerning the Pledged Collateral and permit the
Collateral Agent, or any designees or representatives thereof at any time or
from time to time to examine and make copies of and abstracts from such records;

(b)

at the Pledgors’ joint and several expense, promptly deliver to the Collateral
Agent a copy of each material notice or other material communication received by
any Pledgor in respect of the Pledged Collateral;

(c)

at the Pledgors’ joint and several expense, defend the Collateral Agent’s right,
title and security interest in and to the Pledged Collateral against the claims
of any Person;

(d)

at the Pledgors’ joint and several expense, at any time and from time to time,
promptly execute and deliver all further instruments and documents and take all
further action that may be necessary or desirable or that the Collateral Agent
may reasonably request in order to (i) perfect and protect, or maintain the
perfection of, the security interest and Lien purported to be created hereby,
(ii) enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder in respect of the Pledged Collateral or (iii) otherwise effect the
purposes of this Agreement, including, without limitation, delivering to the
Collateral Agent irrevocable proxies in respect of the Pledged Collateral;

(e)

not sell, assign (by operation of law or otherwise), exchange or otherwise
dispose of any Pledged Collateral or any interest therein except as expressly
permitted by the Securities Purchase Agreement;

(f)

not create or suffer to exist any Lien, upon or with respect to any Pledged
Collateral except for the Lien created hereby or for any Permitted Lien;

(g)

not make or consent to any amendment or other modification or waiver with
respect to any Pledged Collateral or enter into any agreement or permit to exist
any restriction with respect to any Pledged Collateral other than pursuant to
the Transaction Documents;





10047735.2

-6-

 







(h)

except as expressly permitted by the Securities Purchase Agreement, not permit
the issuance of (i) any additional shares of any class of capital stock,
partnership interests, member interests or other equity of any Subsidiary,
(ii) any securities convertible voluntarily by the holder thereof or
automatically upon the occurrence or non-occurrence of any event or condition
into, or exchangeable for, any such shares of capital stock or (iii) any
warrants, options, contracts or other commitments entitling any Person to
purchase or otherwise acquire any such shares of capital stock;

(i)

not issue any stock certificate, certificated security or other instrument to
evidence or represent any shares of capital stock, any partnership interest or
membership interest described in Schedule II hereto; and

(j)

not take or fail to take any action which would in any manner impair the
validity or enforceability of the Collateral Agent’s security interest in and
Lien on any Pledged Collateral.

SECTION 7.

Voting Rights, Dividends, Etc. in Respect of the Pledged Collateral.

(a)

So long as no Event of Default (as defined in the Notes) (an “Event of Default”)
shall have occurred and be continuing:

(i)

each Pledgor may exercise any and all voting and other consensual rights
pertaining to any Pledged Collateral for any purpose not inconsistent with the
terms of this Agreement, the Securities Purchase Agreement or the other
Transaction Documents; provided, however, that (A) no Pledgor will exercise or
refrain from exercising any such right, as the case may be, if the Collateral
Agent gives it notice that, in the Collateral Agent’s judgment, such action (or
inaction) is reasonably likely to have a Material Adverse Effect and (B) each
Pledgor will give the Collateral Agent at least five (5) Business Days’ notice
of the manner in which it intends to exercise, or the reasons for refraining
from exercising, any such right which is reasonably likely to have a Material
Adverse Effect;

(ii)

the Pledgors may receive and retain any and all dividends, interest or other
distributions paid in respect of the Pledged Collateral to the extent permitted
by the Securities Purchase Agreement; provided, however, that any and all (A)
dividends and interest paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of or in exchange for, any Pledged Collateral, (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Collateral in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, and (C) cash
paid, payable or otherwise distributed in redemption of, or in exchange for, any
Pledged Collateral, together with any dividend, distribution, interest or other
payment which at the time of such dividend, distribution, interest or other
payment was not permitted by the Securities Purchase Agreement, shall be, and
shall forthwith be delivered to the Collateral Agent to hold as, Pledged
Collateral and shall, if received by any of the Pledgors, be received in trust
for the benefit of the Collateral Agent, shall be segregated from the other
property or funds of the Pledgors, and shall be forthwith delivered to the
Collateral Agent in the exact form received with any necessary indorsement
and/or





10047735.2

-7-

 







appropriate stock powers duly executed in blank, to be held by the Collateral
Agent as Pledged Collateral and as further collateral security for the
Obligations; and

(iii)

the Collateral Agent will execute and deliver (or cause to be executed and
delivered) to a Pledgor all such proxies and other instruments as such Pledgor
may reasonably request for the purpose of enabling such Pledgor to exercise the
voting and other rights which it is entitled to exercise pursuant to paragraph
(i) of this Section 7(a) and to receive the dividends, distributions, interest
and other payments which it is authorized to receive and retain pursuant to
paragraph (ii) of this Section 7(a), in each case, to the extent that the
Collateral Agent has possession of such Pledged Collateral.

(b)

Upon the occurrence and during the continuance of an Event of Default:

(i)

all rights of each Pledgor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to paragraph (i) of
subsection (a) of this Section 7, and to receive the dividends, distributions,
interest and other payments which it would otherwise be authorized to receive
and retain pursuant to paragraph (ii) of subsection (a) of this Section 7, shall
cease, and all such rights shall thereupon become vested in the Collateral Agent
which shall thereupon have the sole right to exercise such voting and other
consensual rights and to receive and hold as Pledged Collateral such dividends,
distributions, interest and other payments;

(ii)

without limiting the generality of the foregoing, the Collateral Agent may at
its option exercise any and all rights of conversion, exchange, subscription or
any other rights, privileges or options pertaining to any of the Pledged
Collateral as if it were the absolute owner thereof, including, without
limitation, the right to exchange, in its discretion, any and all of the Pledged
Collateral upon the merger, consolidation, reorganization, recapitalization or
other adjustment of any issuer of the Pledged Collateral or upon the exercise by
any issuer of the Pledged Collateral of any right, privilege or option
pertaining to any Pledged Collateral, and, in connection therewith, to deposit
and deliver any and all of the Pledged Collateral with any committee,
depository, transfer Collateral Agent, registrar or other designated Collateral
Agent upon such terms and conditions as it may determine; and

(iii)

all dividends, distributions, interest and other payments which are received by
any Pledgor contrary to the provisions of paragraph (i) of this Section 7(b)
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of such Pledgor, and shall be forthwith paid over to
the Collateral Agent as Pledged Collateral in the exact form received with any
necessary indorsement and/or appropriate stock powers duly executed in blank, to
be held by the Collateral Agent as Pledged Collateral and as further collateral
security for the Obligations.

SECTION 8.

Additional Provisions Concerning the Pledged Collateral.

(a)

Each Pledgor hereby (i) authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, relating to the
Pledged Collateral, without the signature of such Pledgor where permitted by
law, (ii) ratifies such





10047735.2

-8-

 







authorization to the extent that the Collateral Agent has filed any such
financing or continuation statements, or amendments thereto, without the
signature of such Pledgor prior to the date hereof and (iii) authorizes the
Collateral Agent to execute any agreements, instruments or other documents in
such Pledgor’s name and to file such agreements, instruments or other documents
that are related to the security interest and Lien of the Collateral Agent in
the Pledged Collateral or as provided under Article 8 or Article 9 of the UCC in
any appropriate filing office.  

(b)

Each Pledgor hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact and proxy, with full authority in the place and stead and in
its name or otherwise, from time to time in the Collateral Agent’s discretion to
take any action and to execute any instrument which the Collateral Agent may
deem necessary or advisable to accomplish the purposes of this Agreement
(subject to the rights of such Pledgor under Section 7(a) hereof), including,
without limitation, to receive, indorse and collect all instruments made payable
to such Pledgor representing any dividend, interest payment or other
distribution in respect of any Pledged Collateral and to give full discharge for
the same.  This power is coupled with an interest and is irrevocable until the
termination of this Agreement in accordance with Section 13(e) hereof.

(c)

If any Pledgor fails to perform any agreement or obligation contained herein,
the Collateral Agent itself may perform, or cause performance of, such agreement
or obligation, and the expenses of the Collateral Agent incurred in connection
therewith shall be jointly and severally payable by the Pledgors pursuant to
Section 10 hereof and shall be secured by the Pledged Collateral.

(d)

Other than the exercise of reasonable care to assure the safe custody of the
Pledged Collateral while held hereunder, the Collateral Agent shall have no duty
or liability to preserve rights pertaining thereto and shall be relieved of all
responsibility for the Pledged Collateral upon surrendering it or tendering
surrender of it to any of the Pledgors.  The Collateral Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if the Pledged Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property,
it being understood that the Collateral Agent shall not have responsibility for
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Pledged Collateral, whether
or not the Collateral Agent has or is deemed to have knowledge of such matters,
or (ii) taking any necessary steps to preserve rights against any parties with
respect to any Pledged Collateral.

(e)

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Pledged Collateral and shall not impose any duty upon it to
exercise any such powers.  Except for the safe custody of any Pledged Collateral
in its possession and the accounting for monies actually received by it
hereunder, the Collateral Agent shall have no duty as to any Pledged Collateral
or as to the taking of any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Pledged Collateral.

(f)

Upon the occurrence and during the continuation of any Default or Event of
Default, the Collateral Agent may at any time in its discretion (i) without
notice to the Pledgors, transfer or register in the name of the Collateral Agent
or any of its nominees any or all





10047735.2

-9-

 







of the Pledged Collateral, subject only to the revocable rights of the Pledgors
under Section 7(a) hereof, and (ii) exchange certificates or instruments
constituting Pledged Collateral for certificates or instruments of smaller or
larger denominations.

SECTION 9.

Remedies Upon Default.  If any Event of Default shall have occurred and be
continuing:

(a)

The Collateral Agent may exercise in respect of the Pledged Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all of the rights and remedies of a secured party on default under the
Code then in effect in the State of New York; and without limiting the
generality of the foregoing and without notice except as specified below, sell
the Pledged Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange or broker’s board or elsewhere, at such price or
prices and on such other terms as the Collateral Agent may deem commercially
reasonable.  The Pledgors agree that, to the extent notice of sale shall be
required by law, at least ten (10) days’ notice to any of the Pledgors of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification.  The Collateral Agent shall
not be obligated to make any sale of Pledged Collateral regardless of notice of
sale having been given.  The Collateral Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.

(b)

Each Pledgor recognizes that it may be impracticable to effect a public sale of
all or any part of the Pledged Shares or any other securities constituting
Pledged Collateral and that the Collateral Agent may, therefore, determine to
make one or more private sales of any such securities to a restricted group of
purchasers who will be obligated to agree, among other things, to acquire such
securities for its own account, for investment and not with a view to the
distribution or resale thereof.  Each Pledgor acknowledges that any such private
sale may be at prices and on terms less favorable to the seller than the prices
and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sales shall be deemed to
have been made in a commercially reasonable manner and that the Collateral Agent
shall have no obligation to delay sale of any such securities for the period of
time necessary to permit the issuer of such securities to register such
securities for public sale under the Securities Act of 1933, as amended (the
“Securities Act”).  Each Pledgor further acknowledges and agrees that any offer
to sell such securities which has been (i) publicly advertised on a bona fide
basis in a newspaper or other publication of general circulation in the
financial community of New York, New York (to the extent that such an offer may
be so advertised without prior registration under the Securities Act) or (ii)
made privately in the manner described above to not less than fifteen (15) bona
fide offerees shall be deemed to involve a “public disposition” for the purposes
of Section 9-610 of the Code (or any successor or similar, applicable statutory
provision) as then in effect in the State of New York, notwithstanding that such
sale may not constitute a “public offering” under the Securities Act, and that
the Collateral Agent may, in such event, bid for the purchase of such
securities.

(c)

Any cash held by the Collateral Agent as Pledged Collateral and all cash
proceeds received by the Collateral Agent in respect of any sale of, collection
from, or other realization upon, all or any part of the Pledged Collateral may,
in the discretion of the





10047735.2

-10-

 







Collateral Agent, be held by the Collateral Agent as collateral for, and/or then
or at any time thereafter applied (after payment of any amounts payable to the
Collateral Agent pursuant to Section 10 hereof) in whole or in part by the
Collateral Agent against, all or any part of the Obligations in such order as
the Collateral Agent shall elect consistent with the provisions of the
Securities Purchase Agreement.  

(d)

In the event that the proceeds of any such sale, collection or realization are
insufficient to pay all amounts to which the Collateral Agent is legally
entitled, the Pledgors shall be jointly and severally liable for the deficiency,
together with interest thereon at the highest rate specified in the Securities
Purchase Agreement for interest on overdue principal thereof or such other rate
as shall be fixed by applicable law, together with the costs of collection and
the reasonable fees, costs and expenses of any attorneys employed by the
Collateral Agent to collect such deficiency.

SECTION 10.

Indemnity and Expenses.

(a)

Each of the Pledgors, jointly and severally, hereby agrees to indemnify and hold
the Collateral Agent (and all of its officers, directors, employees, attorneys,
consultants) harmless from and against any and all claims, damages, losses,
liabilities, obligations, penalties, fees, costs and expenses (including,
without limitation, reasonable legal fees and disbursements of counsel) to the
extent that they arise out of or otherwise result from this Agreement
(including, without limitation, enforcement of this Agreement), except claims,
losses or liabilities arising or resulting directly from such Person’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction.

(b)

Each Pledgor shall be jointly and severally obligated for, and will upon demand
pay to the Collateral Agent the reasonable amount of any and all out-of-pocket
costs and expenses, including the reasonable fees and disbursements of the
Collateral Agent’s counsel and of any experts which the Collateral Agent may
incur in connection with (i) the preparation, negotiation, execution, delivery,
recordation, administration, amendment, waiver or other modification or
termination of this Agreement, (ii) the custody, preservation, use or operation
of, or the sale of, collection from, or other realization upon, any Pledged
Collateral, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent hereunder, or (iv) the failure by any Pledgor to perform or
observe any of the provisions hereof.

SECTION 11.

Notices, Etc.  All notices and other communications provided for hereunder shall
be in writing and shall be mailed (by certified mail, postage prepaid and return
receipt requested), sent by Federal Express or other recognized courier service
(return receipt requested), telecopied or delivered, if to any Pledgor, to it at
the address specified for the Company in the Securities Purchase Agreement or if
to the Collateral Agent, to it at the address specified in the Securities
Purchase Agreement; or as to either such Person at such other address as shall
be designated by such Person in a written notice to such other Person complying
as to delivery with the terms of this Section 11.  All such notices and other
communications shall be effective (i) if sent by certified mail, postage
prepaid, return receipt requested, when received or three (3) Business Days
after mailing, whichever first occurs, (ii) if telecopied, when transmitted and
confirmation is received, provided same is on a Business Day and, if not, on the
next Business Day or (iii) if delivered or sent by Federal Express or other
recognized courier service





10047735.2

-11-

 







(return receipt requested), upon delivery, provided same is on a Business Day
and, if not, on the next Business Day.  

SECTION 12.

Security Interest Absolute.  All rights of the Collateral Agent, all Liens and
all obligations of each of the Pledgors hereunder shall be absolute and
unconditional irrespective of:  (i) any lack of validity or enforceability of
the Securities Purchase Agreement or any other agreement or instrument relating
thereto, (ii) any change in the time, manner or place of payment of, or in any
other term in respect of, all or any of the Obligations, or any other amendment
or waiver of or consent to any departure from the Securities Purchase Agreement
or any other Transaction Document, (iii) any exchange or release of, or
non-perfection of any Lien on any Collateral, or any release or amendment or
waiver of or consent to departure from any guaranty, for all or any of the
Obligations, or (iv) any other circumstance which might otherwise constitute a
defense available to, or a discharge of, any of the Pledgors in respect of the
Obligations (other than the payment in full of the Obligations).  All
authorizations and agencies contained herein with respect to any of the Pledged
Collateral are irrevocable and powers coupled with an interest.

SECTION 13.

Miscellaneous.

(a)

No amendment of any provision of this Agreement shall be effective unless it is
in writing and signed by each Pledgor and the Collateral Agent, and no waiver of
any provision of this Agreement, and no consent to any departure by the Pledgors
therefrom, shall be effective unless it is in writing and signed by the
Collateral Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

(b)

No failure on the part of the Collateral Agent to exercise, and no delay in
exercising, any right hereunder or under any other Transaction Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.  The rights and remedies of the Collateral Agent provided herein
and in the other Transaction Documents are cumulative and are in addition to,
and not exclusive of, any rights or remedies provided by law.  The rights of the
Collateral Agent under any Transaction Document against any party thereto are
not conditional or contingent on any attempt by the Collateral Agent to exercise
any of its rights under any other Transaction Document against such party or
against any other Person.

(c)

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

(d)

This Agreement shall create a continuing security interest in and Lien on the
Pledged Collateral and shall (i) remain in full force and effect until the
termination of this Agreement in accordance with Section 13 (e) hereof and
(ii) be binding on the Pledgors and their respective successors and assigns and
shall inure, together with all rights and remedies of the Collateral Agent, to
the benefit of the Collateral Agent and its successors, transferees and assigns.
 Without limiting the generality of clause (ii) of the immediately preceding
sentence, the





10047735.2

-12-

 







Collateral Agent may assign or otherwise transfer its rights and obligations
under this Agreement and any other Transaction Document to any other Person
pursuant to the terms of the Securities Purchase Agreement, and such other
Person shall thereupon become vested with all of the benefits in respect thereof
granted to the Collateral Agent herein or otherwise.  Upon any such assignment
or transfer, all references in this Agreement to the Collateral Agent shall mean
the assignee of the Collateral Agent.  None of the rights or obligations of any
of the Pledgors hereunder may be assigned or otherwise transferred without the
prior written consent of the Collateral Agent, and any such assignment or
transfer shall be null and void.

(e)

Notwithstanding anything to the contrary in this Agreement, (i) this Agreement
(along with all powers of attorney granted hereunder) and the security interests
and Lien created hereby shall terminate and all rights to the Pledged Collateral
shall revert to the Pledgors upon the repayment in full and /or complete
conversion to equity securities of the Company of all indebtedness obligations
owed by the Company to the Collateral Agent under the Notes (including, without
limitation, all principal, interest and fees related to the Notes), and (ii) the
Collateral Agent will, upon each Pledgor’s request and at each such Pledgor’s
expense, (A) return to such Pledgor such of the Pledged Collateral (to the
extent delivered to the Collateral Agent) as shall not have been sold or
otherwise disposed of or applied pursuant to the terms hereof, and (B) execute
and deliver to such Pledgor, without recourse, representation or warranty, such
documents as such Pledgor shall reasonably request to evidence such termination.

(f)

The internal laws, and not the laws of conflicts, of New York shall govern the
enforceability and validity of this agreement, the construction of its terms and
the interpretation of the rights and duties of the parties, except as required
by mandatory provisions of law and except to the extent that the validity and
perfection or the perfection and the effect of perfection or non-perfection of
the security interest and Lien created hereby, or remedies hereunder, in respect
of any particular Pledged Collateral are governed by the law of a jurisdiction
other than the State of Delaware.

(g)

Each party to this agreement hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the united states
district court for the southern district of New York sitting in Manhattan or the
commercial division, civil branch of the supreme court of the State of Yew York
sitting in New York county in connection with any suit, action or proceeding
directly or indirectly arising out of, under or in connection with the
Transaction Documents or the transactions contemplated thereby.  No party to
this agreement may move to (i) transfer any such suit, action or proceeding
brought in such New York court or federal court to another jurisdiction, (ii)
consolidate any such suit, action or proceeding brought in such New York court
or federal court with a suit, action or proceeding in another jurisdiction or
(iii) dismiss any such suit, action or proceeding brought in such New York court
or federal court for the purpose of bringing the same in another jurisdiction.
 Each party to this agreement agrees that a final judgment in any such suit,
action or proceeding shall be conclusive and may be enforced in any other
jurisdiction by suit on the judgment or in any other manner provided by law.
 Each party to this agreement hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to the transaction documents, the shares
or the conversion shares in any New York court sitting in the county of New York
or any federal court sitting in the southern district of New York.  





10047735.2

-13-

 







Each party to this agreement hereby consents to the service of process in any
such suit, action or proceeding by notice in the manner specified in Section 11.

(h)

Each Pledgor irrevocably consents to the service of process of any of the
aforesaid courts in any such action, suit or proceeding by the mailing of copies
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to such Pledgor at its address provided herein, such
service to become effective when received or 10 days after such mailing,
whichever first occurs.

(i)

Nothing contained herein shall affect the right of the Collateral Agent to serve
process in any other manner permitted by law or commence legal proceedings or
otherwise proceed against any Pledgor or any property of any Pledgor in any
other jurisdiction.

(j)

Each Pledgor irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

(k)

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR OTHER TRANSACTION DOCUMENTS.

(l)

The headings herein are for convenience only, do not constitute a part of this
Agreement and shall not be deemed to limit or affect any of the provisions
hereof.  The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

(m)

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement.

(n)

All of the obligations of the Pledgors hereunder are joint and several.  The
Collateral Agent may, in its sole and absolute discretion, enforce the
provisions hereof against any of the Pledgors and shall not be required to
proceed against all Pledgors jointly or seek payment from the Pledgors ratably.
 In addition, the Collateral Agent may, in its sole and absolute discretion,
select the Pledged Collateral of any one or more of the Pledgors for sale or
application to the Obligations, without regard to the ownership of such Pledged
Collateral, and shall not be required to make such selection ratably from the
Pledged Collateral owned by all of the Pledgors.  The release or discharge of
any Pledgor by the Collateral Agent shall not release or discharge any other
Pledgor from the obligations of such Person hereunder.




[Signature Page Follows]





10047735.2

-14-

 







IN WITNESS WHEREOF, each Pledgor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

HOUSE OF TAYLOR JEWELRY, INC.







By:


Name:
Title:

Address:  




GLOBAL JEWELRY CONCEPTS, INC







By:


Name:
Title:

Address:  




TECHLINE JEWELRY, INC.







By:


Name:
Title:

Address:  




ACCEPTED BY:




CASTLERIGG MASTER INVESTMENTS LTD.

as Collateral Agent




By:

__________________________

Name:  

Title:

Address:   





10047735.2

  





